DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 1 June 2020, which claims domestic priority to a provisional application filed 10 January 2020.
Claims 1-18 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted 1 June 2020 has been considered by the Office to the extent indicated. 


Claim Objections

Claims 5 and 16 are objected to because of the following informalities: the apparent typo of the use of the limitation pc in place of PC.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 contains the limitation beginning with providing the appointment request includes ..., however, it is not clear what providing the appointment request is referring to, as it is not previously listed as claim 3 or independent claim 1 on which claim 3 relies on. [P]roviding the appointment request as claimed is not a proactive recitation, it is referring to something that has previously occurred.

Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-14 are drawn to a method for customizing priority waitlist notification for appointments, the method comprising the steps of: (A) providing at least one healthcare provider account managed by at least one remote server, wherein the healthcare provider account is associated with a corresponding provider personal computing (PC) device, and wherein the healthcare provider account includes a plurality of appointment timeslots; (B) providing a plurality of patient accounts managed by the remote server, wherein each patient account is associated with a corresponding patient PC device; (C) prompting each patient account to enter at least one appointment request with the patient PC device, wherein the appointment request includes at least one desired date and time, wherein the at least one date and time is included in a specific seven day window; (D) comparing the desired date and time of the appointment request for each patient account to a predefined date and time for each of the plurality of appointment timeslots with the remote server in order to identify at least one matching timeslot, wherein the matching timeslot is from the plurality of appointment timeslots; (E) appending the appointment request for each patient account to a corresponding matching timeslot with the remote server; (F) 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by providers when setting appointments with patients: users would compare schedules to determine which timeslots matched. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions of providers setting appointments with patients falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including accoutns, computing device, server) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6--15, 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Kakhki et al. (U.S. PG-Pub 2020/0143938 A1), hereinafter Kakhki, further in view of Spencer et al. (U.S. PG-Pub 2017/0337520 A1), hereinafter Spencer.

As per claims 1, 10 and 14, Kakhki discloses a method for customizing priority waitlist notification for appointments, the method comprising the steps of: 
(A) 	providing at least one healthcare provider account managed by at least one remote server, wherein the healthcare provider account is associated with a corresponding provider personal computing (PC) device, and wherein the healthcare provider account includes a plurality of appointment timeslots (Provider profile corresponding to provider and provider device is provided, see paragraphs 42, 44 and 52-55. Provider profile is managed through application of system using server of Fig. 2.);
(B) 	providing a plurality of patient accounts managed by the remote server, wherein each patient account is associated with a corresponding patient PC device (Patient profile corresponding to patient and patient device is provided, see paragraphs 49, 50 and Fig. 6. Patient profile is managed through application of system using server of Fig. 2. System is clearly operative for a plurality of patient accounts, see Fig. 1.); 
(C) 	prompting each patient account to enter at least one appointment request with the patient PC device, wherein the appointment request includes at least one desired date and time, wherein the at least one date and time is included in a specific seven day window (System prompts patient with questionnaire that includes a time interval desired by the patient, including an interval on a specific data, see paragraphs 50, 64, 66 and Figs. 3C, 3E and 6.); 
(D) 	comparing the desired date and time of the appointment request for each patient account to a predefined date and time for each of the plurality of appointment timeslots with the remote server in order to identify at least one matching timeslot, wherein the matching timeslot is from the plurality of appointment timeslots (System compares patient and provider information to determine matching available appointment times, see ; 
(E) 	appending the appointment request for each patient account to a corresponding matching timeslot with the remote server (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9.); 
(F) 	entering the corresponding matching timeslot into a ... selection process with the remote server in order to identify an optimal account, wherein the optimal account is from the plurality of patient accounts (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9; therefore the current using patient account would be the optimal account.); and 
(G) 	transmitting an appointment availability notification to the optimal account with the remote server (System provides an indication to the patient via the server of availability of a plurality of matching timeslots, see paragraphs 68-70 and Fig. 9.); and
10. 	prompting the optimal account to accept the appointment availability notification (Optimal patient is prompted to select one of the available matching appointments, see paragraphs 69-71 and Fig. 9.); 
	transmitting a patient acceptance notification to the provider account with the remote server, if the optimal account accepts the appointment availability notification (Notification of selected appointment is provided to the selected matching provider account, see paragraph 71.); 
	enabling ... electronic communication between the provider account and the optimal account with the remote server, if the optimal account accepts the appointment availability notification (When the patient accepts the appointment, the system ; and 
	generating a cancelation marker with the remote server, if the ... appointment is canceled ((System provides the ability of a user to cancel appoints via interaction with the server, wherein the cancelled appointments are available for new appointment requests, see paragraphs 42, 43 and 54-57.);).

Kakhki fails to explicitly disclose:
A dynamic selection process;
		two-way communication; and 
performing operations if the patient acceptance notification is not received within a predefined time window.

Spencer teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
A dynamic selection process (Spencer discloses a dynamic selection process based on priority values, see Fig. 1 #s 104-106.);
two-way communication (Spencer correlates between doctor and patient accounts regarding the confirmed appointment); and 
performing operations if the patient acceptance notification is not received within a predefined time window  (Spencer provides cancellation indication when patient does not accept within a predetermined time that can be set by a user, see paragraphs 31, 262 and Fig. 9.);


Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki to include a dynamic selection process, two way communications and the adjustable timeout window, as taught by Spencer, because doing so would result in a system for scheduling on-demand appointments that provides improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2, 3, 9-13 and 15, Kakhki/Spencer discloses claims 1, 10 and 14, discussed above. Kakhki also discloses:
2, 15. 	prompting the patient account to enter at least one patient datum into the appointment request with the patient PC device, wherein the at least one patient datum is selected from a group consisting of at least one desired date and time, at least one specific seven-day window, at least one provider account, provider group, provider specialty, network status, and distance of a provider practice from a patient-selected location (Patient profile corresponding to patient and patient device is provided, see paragraphs 49, 50 and Fig. 6.);
3. 	providing the at least one provider account from a plurality of provider accounts, wherein each provider account is associated to a provider identifier (ID) (Plurality of providers provide account information, including names and other identifiers such as a provider identifier of the providers specialty, see paragraphs 52 and Figs. 1 and 7.); 
providing the appointment request includes at least one target ID (Patient can identify a target provider specialty, see Figs. 3C and 3E.); and 
comparing the target ID for the appointment request to the provider ID of each provider account in order to identify at least one matching ID with the remote server (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9; therefore the current using patient account would be the optimal account.); AND
9. 	providing at least one cancelation marker stored on the remote server, wherein the cancelation marker is associated to the optimal account and includes a cancelation date and time (System provides the ability of a user to cancel appoints via interaction with the server, see paragraphs 54-57.); 
removing the appointment request associated to the optimal account from the corresponding matching timeslot with the remote server if the cancelation date and time matches the desired date and time (Kakhki, paragraphs 54-57.); 
entering the corresponding matching timeslot into the dynamic selection process with the remote server in order to identify a new optimal account, wherein the new optimal account is from the plurality of patient accounts (System is operative to consider cancelled appointments as available timeslots for future matching processes, see paragraphs 42, 43 and 59.); and 
transmitting an appointment availability notification to the new optimal account with the remote server (Kakhki, paragraphs 68-70 and Fig. 9.).
11. 	transmitting the appointment availability notification to a new optimal account with the remote server, if the patient acceptance notification is not received within the predefined time window (Kakhki discloses canceled appointments being made available to be offered to other users, see paragraphs 42, 43 and 57-59. Spencer discloses offering appointments to other accounts if the patient acceptance notification is not received within the predefined time window, see paragraphs 31, 262 and Fig. 9.);
12.  	prompting the provider to edit the predefined time window with the provider PC device (Kakhki discloses prompting the provider, see paragraphs 42, 44 and 52-55. Spencer discloses an adjustable timeout window, see paragraph 31.);
13. 	generating a graphical representation of the plurality of appointment timeslots for the provider account with the remote server (Kakhki, paragraphs 56-58 and 71, and Fig. 8B.); 
automatically updating the graphical representation with the remote server, if the patient confirmation notification is received (Kakhki, paragraphs 56-58 and 71, and Fig. 8B.); and 
automatically updating the graphical representation with the remote server, if the cancelation marker is generated (Kakhki, paragraphs 56-58 and 71, and Fig. 8B.).


As per claims 6-8, Kakhki/Spencer disclose claim 1, as shown above. Kakhki also discloses:
6. 	wherein the appointment request includes patient data (Fig. 6.); 
prompting the provider to enter at least one selection criterion with the provider PC device (Provider profile includes accepted insurance plans, see Fig. 7 and paragraph 52.); 
comparing the patient data for each appointment request within the corresponding matching timeslot with the remote server in order to match appointments (System can filter matching provider timeslots to those that also meet the indicated insurance plans, see paragraphs 76-77.); and 
designating the patient account associated to ... the filtered options as the optimal account (Kakhki, see paragraph 68-70 and Fig. 9;); and
7.	wherein the selection criteria is at least one datapoint selected from the group consisting of, insurance plan type, chief complaint for the visit, symptoms, patient diagnosis, prior health history, prior patient health costs, severity of illness, and concierge status  (Provider profile includes accepted insurance plans, see Fig. 7 and paragraph 52, and patient profile includes insurance plans, see Fig. 6.).

Kakhki fails to explicitly disclose:
6.	to generate a plurality of favorability scores, wherein each appointment request is associated to a corresponding score from the plurality of favorability scores; and designating the patient account associated to ... a highest-scored appointment request as the optimal account; and
8. 	wherein each of the plurality of favorability scores includes at least one score selected from a group consisting of, a standard score and at least one weighted score, wherein the weighted score is assigned to at least one selection criteria.

Spencer teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
6.	to generate a plurality of favorability scores, wherein each appointment request is associated to a corresponding score from the plurality of favorability scores; and designating the patient account associated to ... a highest-scored appointment request as the optimal account (Spencer uses weighted scores based on patient priority to determine the optimal account, see Fig. 1 #s 104-106 and paragraphs 43-45.); and
8. 	wherein each of the plurality of favorability scores includes at least one score selected from a group consisting of, a standard score and at least one weighted score, wherein the weighted score is assigned to at least one selection criteria (Spencer uses weighted scores based on patient priority to determine the optimal account, see Fig. 1 #s 104-106 and paragraphs 43-45.)
in order to provide improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki to include the weighted priority scores to assign an appointment, as taught by Spencer, because doing so would result in a system for scheduling on-demand appointments that provides improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs. Moreover, merely adding a well-known 


As per claims 17 and 18, Kakhki/Spencer disclose claim 14, as shown above. The limitations presented in claim 18 are contained within the limitations presented in claims 6-8, 11 and 12. Accordingly, claims 17 and 18 are rejected for at least the reasons over Kakhki and Spencer, and for the same motivations.


Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being obvious over Kakhki et al. (U.S. PG-Pub 2020/0143938 A1), hereinafter Kakhki/Spencer, further in view of Brooke et al. (U.S. PG-Pub 2006/0230115 A1), hereinafter Brooke.

As per claims 4 and 5, Kakhki/Spencer disclose claim 1, as shown above. Kakhki also discloses:
4.	providing at least one stored appointment request which is included in the patient account (System is operative to save a non-scheduled appointment request, see paragraph 78.); and
5.	prompting the patient account to select a specific time frame with the patient pc device, wherein the stored appointment request is periodically transmitted to the provider account until an end date of the specified time frame or until the appointment availability notification is received (Kakhki, paragraph 78 discloses wherein the user, once an 

Kakhki fails to explicitly disclose:
4.	prompting the patient account to copy the stored appointment request with the patient PC device; and 
prompting the patient account to edit the stored appointment request with the patient PC device.

Brooke teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide 4. prompting the patient account to copy the stored appointment request with the patient PC device; and prompting the patient account to edit the stored appointment request with the patient PC device (Brooke discloses reception of a sent message, an appointment initiation request sent from user A to user B, wherein user B is prompted to copy and edit the appointment initiation request into a new appointment request, see Figs. 4 and 5.) in order to provide a “method for automatically populating appointment fields of an appointment template” (Brooke, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki/Spencer to include the copy/paste prompting of appointment requests, as taught by Brooke, because doing so would result in a system for scheduling on-demand appointments that provides a “method for automatically populating appointment fields 


As per claim 16, Kakhki/Spencer discloses claim 15, as shown above. The limitations presented in claim 18 are contained within the limitations presented in claims 4 and 5. Accordingly, claims 16 is rejected for at least the reasons over Kakhki/Spencer and Brooke, and for the same motivations.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
19 January 2022